ALI A. MASALEHDAN & AUDREY G. MASALEHDAN, HUSBAND AND WIFE, Petitioners,
v.
ALLEGHENY COUNTY BOARD OF PROPERTY ASSESSMENT, APPEALS AND REVIEW, Respondent.
RANSOM E. TOWSLEY & TINA M. TOWSLEY, HUSBAND AND WIFE, Petitioners,
v.
ALLEGHENY COUNTY BOARD OF PROPERTY ASSESSMENT, APPEALS AND REVIEW, Respondent.
DANIEL O. BRANDEIS & JENNIFER T. BRANDEIS, (HUSBAND AND WIFE), Petitioners,
v.
ALLEGHENY COUNTY BOARD OF PROPERTY ASSESSMENT, APPEALS AND REVIEW, Respondent.
Nos. 410 WAL 2007, 411 WAL 2007, 412 WAL 2007
Supreme Court of Pennsylvania, Western District.
April 9, 2008.

ORDER
PER CURIAM.
AND NOW, this 9th day of April, 2008, the Petition for Allowance of Appeal is DENIED.